Citation Nr: 0424389	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs (VA) benefits in accordance with 38 U.S.C.A. 
§ 6103 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The veteran had recognized military service from November 
1941 to September 1942 and from February 1945 to June 1946; 
he was a prisoner of war (POW) from April 1942 to September 
1942.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 determination 
by the Compensation and Pension Service of VA.  

In September 2003, a hearing before the undersigned Veterans 
Law Judge was held at the Manila VA Regional Office (RO).  A 
transcript of this hearing is of record.

The Board has granted the veteran's motion to advance his 
case on the Board's docket.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been obtained.  

2.  In August 1999, the veteran signed a sworn affidavit to 
the effect that he personally knew a man named C.C. who was 
confined together with him as a fellow POW in Capas 
Concentration Camp, and that C.C. suffered shortness of 
breath, swelling of the lower extremities and other symptoms 
related to heart problems while in captivity.

3.  The veteran later confirmed and the facts show that the 
veteran did not know C.C. at any time during his confinement 
as a POW, and the veteran knowingly executed the August 1999 
affidavit for the purpose of assisting another individual in 
obtaining VA benefits.  




CONCLUSION OF LAW

The veteran knowingly made or participated in the making or 
presentation of false or fraudulent statements concerning 
another individual's claim for VA benefits; he has forfeited 
all rights, claims and benefits under all laws administered 
by the VA (except those pertaining to insurance benefits).  
38 U.S.C.A. § 6103 (West 2002); 38 C.F.R. § 3.901 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With respect to the claim for revocation of forfeiture, the 
Board notes that both the law and regulations provide that VA 
will refrain from or discontinue providing assistance in 
obtaining evidence where the claimant is not entitled to the 
benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R § 3.159(d).  In fact, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in cases where the law as mandated by statute, 
and not the evidence, is dispositive of the claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the VCAA 
is inapplicable here. 

Factual Background

The veteran had recognized military service from November 
1941 to September 1942 and from February 1945 to June 1946; 
he was a POW from April 1942 to September 1942.  

By rating decision dated in September 1988, the veteran was 
awarded service connection for residuals of peptic ulcer 
disease with gastritis and duodenitis.  By rating decision 
dated in July 1999, the veteran was awarded service 
connection for ischemic heart disease as a residual of 
beriberi.  Thereafter, entitlement to a total rating based 
upon individual unemployability was granted effective January 
12, 1998.  

In August 1999, the veteran signed an affidavit affirming 
that he and another soldier, C.C., had associated with one 
another while POWs at Capas Concentration Camp.  The 
affidavit states, in pertinent part, that the veteran 
personally observed C.C.'s shortness of breath, swelling of 
the lower extremities and other symptoms related to heart 
problems while in captivity.  The affidavit further states 
that the veteran treated C.C. with herbal remedies during 
that time.  This affidavit was notarized by J.Z. in August 
1999 and submitted to VA in support of a claim for VA death 
benefits submitted by C.C.'s surviving spouse.  

A field examination was initiated by the RO in 2001.  During 
an April 2001 interview, C.C.'s surviving spouse indicated 
that the August 1999 affidavit was prepared by M.C., a known 
claims fixer and C.C.'s nephew.  In a May 2001 sworn 
deposition, the veteran acknowledged that he had signed the 
August 1999 affidavit, but that its contents were not true.  
He stated that he saw C.C. on only one occasion during his 
internment; specifically, he saw C.C. during the death march 
while walking towards Capas.  He further stated that he was 
asked to testify as to C.C.'s medical condition by C.C.'s 
surviving spouse and M.C., who happened to be the same claims 
fixer who had assisted him with his own claim for disability 
benefits.  The veteran stated that he had been persuaded to 
sign the affidavit because he became friends with C.C. after 
service; he was not paid to sign the affidavit.  The veteran 
stated, "My low education background forced me to avail the 
services of [M.C.].  What I knew was that, with my consent I 
could help the widow then.  I am sorry to all these.  I was 
not aware of the content of the affidavit fully, before I 
signed."

In December 2001, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
had forfeited all rights, claims and benefits under laws 
administered by the VA because he knowingly assisted the 
making or presentation of a false or fraudulent affidavit for 
the purpose of helping C.C.'s surviving spouse obtain VA 
benefits.

In an April 2002 sworn declaration, J.Z. (the notary public) 
stated that he never notarized the August 1999 affidavit; he 
denied that the signature on the affidavit was his own.

In a June 2002 sworn statement, C.C.'s surviving spouse 
stated that she sought the veteran's help with her claims for 
VA death pension and burial benefits.  She further stated 
that she brought the veteran to M.C.'s home and that M.C. 
prepared a typewritten statement for the veteran to sign.  
She stated that M.C. did not read the contents of the 
statement to the veteran, nor did the veteran read the 
statement before signing it.  

In a June 2002 sworn statement, the veteran stated that M.C. 
did not read the contents of the August 1999 affidavit to 
him, nor did he read the statement before signing it.  The 
veteran indicated that he was not familiar with the English 
language.  He stated that he signed the affidavit because he 
trusted M.C., who had assisted him in his own claim for VA 
benefits.  Finally, he stated that he did not appear before 
notary public J.Z. to swear to the truth of the signed 
statement.

During a June 2002 personal hearing, the veteran testified 
that he met C.C. after service at Camp Wilhelm.  He indicated 
that he was able to speak a little bit of English, but did 
not understand some English.  He further stated that he 
stopped attending school during the 4th grade.

The veteran testified during a September 2003 travel Board 
hearing that a claims fixer helped him with his original 
claim for compensation benefits.  He testified that he signed 
the August 1999 affidavit because he trusted the claims 
fixer.  The veteran also testified that the claims fixer had 
"tricked" him into giving him a portion of his own benefits 
checks.  He noted that he was afraid that if he did not help 
this claims fixer and C.C.'s surviving spouse, his own 
benefits would be cut. 

Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The Court held, in essence, that this process required 
the application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  The determination of whether the 
veteran knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

In the case at hand, the surviving spouse of another veteran 
asked for the veteran's assistance in her claim for VA 
benefits.  Furthermore, the veteran stated that he 
voluntarily signed the August 1999 affidavit when presented 
to him by his own claims fixer, but that he did so without 
reading it on the understanding that it was related to 
another individual's claim for VA death pension.

The Board finds that it is clear that the veteran knowingly 
and willingly signed the affidavit in question and thereby 
presented false and fraudulent statements in support of 
another individual's claim for VA benefits.  Although the 
veteran is not shown to be able to read or write English with 
any proficiency and claims he did not know the specific 
contents of this affidavit, the Board finds, consistent with 
the veteran's sworn deposition, written statements and 
hearing testimony, that the veteran knew that this affidavit 
was to be used to support a claim by another individual for 
VA benefits.  Furthermore, the veteran has not alleged (nor 
does the evidence show) that he was lied to or in any way 
misinformed about the specific contents of the affidavit.

Being unaware of the specific contents of an affidavit then 
knowingly swearing to those contents is a false and 
fraudulent act, albeit without an intimate knowledge of the 
details contained in such affidavit.  For the foregoing 
reasons, the Board concludes that the veteran knowingly and 
intentionally made, or participated in the making or 
presentation of, false and fraudulent statements in an effort 
to obtain VA benefits for another individual.  Thus, the 
forfeiture of eligibility for VA benefits that was declared 
against the veteran in accordance with 38 U.S.C.A. § 6103(a) 
was proper.  




ORDER

Forfeiture was properly declared against the veteran pursuant 
to the provisions of 38 U.S.C.A. § 6103(a).  The appeal is 
denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



